--------------------------------------------------------------------------------

Exhibit 10.5


SEVERANCE AND RELEASE AGREEMENT


Margie Adelman ("Adelman") and NutraCea ("NutraCea") hereby enter into this
Severance Agreement and Release of Claims ("Agreement") dated November 11, 2008
on the following terms and conditions. Adelman and NutraCea are each sometimes
referred to herein individually as a "Party" or collectively as the "Parties".


1.             Recitals - Background and Purpose.


1.1           Prior Employment. Adelman was previously employed by NutraCea
pursuant to a written employment agreement dated January 25, 2005. That
agreement and all rights thereunder, including without limitation all unvested
warrants or options, expired January 25, 2008 and was not renewed or extended.
Since that agreement expired, Adelman has been employed on an "at will" basis.
Adelman's employment with NutraCea shall terminate as of November 11, 2008
("Separation Date"). Adelman shall receive her salary and all other benefits
from NutraCea until her Separation Date on the next payroll cycle.


1.2           Prior Payment. Adelman acknowledges that she has been paid all
wages and other benefits due and owing by NutraCea, except as expressly set
forth herein.


1.3           Sever Employment. Adelman, for her part, and NutraCea, for its
part, desire to mutually sever their employment relationship and settle all
claims between them effective as of the Effective Date on the terms and
conditions set forth below.


2.             Consideration.


2.1           Consideration to Adelman. In consideration of the releases and
agreements set forth herein NutraCea agrees to provide Adelman with the
following severance benefits:


(a)            A consulting arrangement with NutraCea providing, for a
consulting fee in the amount of $15,827.73 per month for a term of one year.
This Retainer shall commence on November 11, 2008 and continue until November
10, 2009. The terms and conditions of such consulting arrangement shall be as
set forth as attached hereto as Exhibit A ("Consulting Agreement").


(b)           NutraCea shall issue an advance of $20,000, upon the signing of
this agreement as reasonable and actual moving expenses. Adelman agrees to
provide receipts to NutraCea for all such expenses within 30 days of the date
the expense is incurred. If the total amount of the receipts do not exceed
$20,000, Adelman agrees to refund the difference between the amount actually
incurred and $20,000 within 30 days from the time she submits the expense
report.


(c)            Upon the due execution of this Agreement, NutraCea will pay to
Adelman promptly, for all accrued vacation and personal days not used by
Adelman, a single payment of $20, 273.90, less customary withholding amounts.


 
-1-

--------------------------------------------------------------------------------

 
 
2.2           Consideration to NutraCea. Adelman agrees to:


(a)            Surrender, on her last day of employment, all NutraCea property,
documentation, or information, in her possession or under her control, other
than the Blackberry, laptop computer, and other personal business items that
Adelman will use during the period of her consulting arrangement pursuant to the
Consulting Agreement. Adelman agrees that she will not copy or download any
tiles or programs from NutraCea's computer systems, networks or equipment or
take any other NutraCea property with her on her last day of employment, other
than that which NutraCea expressly approves for Adelman's use during the
consulting arrangement. NutraCea agrees that Adelman will continue to have
access to certain NutraCea computer systems and other confidential and
proprietary information of NutraCea as and to the extent provided in the
Consulting Agreement. Adelman shall not disclose or use any of such systems or
information for any purpose other than as expressly permitted by NutraCea
pursuant to the Consulting Agreement, and expressly agrees to preserve and
protect the confidentiality of all NutraCea's proprietary or confidential
information.


(b)            Release NutraCea pursuant to this Agreement and enter into the
Consulting Agreement.


2.3.          ERISA 401(k) Plan. Adelman is entitled to the plan benefits in her
account under an ERISA plan, which vested benefits will be paid pursuant to the
terms of such ERISA plan. NutraCea specifically agrees that she shall be
entitled to employer matching contributions through the last date of her
employment in the amounts specified in such ERISA plan.


2.4.          Options and Warrants. All warrants and all options to acquire
NutraCea shares of stock previously granted to Adelman pursuant to her
employment agreements with NutraCea that are not fully vested and exercisable as
of the date of this Agreement shall immediately expire and be of no further
force or effect, including without limitation the Stock Option Agreement dated
January 8, 2008, No. SOP08005A ("Warrant'') and any other performance vesting
warrant or option. The parties acknowledge that Adelman's vested Warrant for the
Purchase of Common Stock dated January 25, 2005, No. "WC-" for 1,000,000 shares
of NutraCea Common Stock that provides for a time based vesting period shall
remain in effect for the balance of the exercise period thereunder (through
January 15, 2015) notwithstanding this termination of her employment ("Warrant
Agreement"). A copy of Adelman's Warrant Agreement is attached hereto as Exhibit
B.


3.             Release of Claims.


3.1           General Release. In accordance with applicable law, Adelman, on
behalf of herself, and her successors, representatives, attorneys and assigns,
hereby releases, acquits, and discharges NutraCea, and its employees, agents,
independent contractors, officers, directors, members, executors, partners,
joint venturers, and attorneys and all persons acting by, under, through or in
concert with any of them, from any and all claims, demands, causes of action,
liabilities, judgments, liens, rights, debts, obligations, promises, acts, costs
or expenses (including, but not limited to, attorneys' fees), and charges of
whatever nature ("Claims") which Adelman  has  or may  have against
NutraCea,  whether known or unknown,  foreseen  or unforeseen, economic or
non-economic, fixed or contingent, which relate in any way to Adelman's
employment with NutraCea or any agent, representative or Adelman (past or
present) of NutraCea.


 
-2-

--------------------------------------------------------------------------------

 


3.2           Specific Release of Statutory Rights Claims. Title VT1 of the
Civil Rights Act of 1964 as amended, the Civil Rights Act of 1991, the Americans
With Disabilities Act, the Vietnam Era Veterans Readjustments Assistance Act of
1974, the California Family Rights Act of 1991, the Federal Family and Medical
Leave Act of 1993, and the California Fair Employment and Housing Act, as
amended, and applicable provisions of California's Labor Code provide certain
rights to Adelman's in connection with discrimination on a number of bases,
including race, ancestry, color, religion, sex, marital status, national origin,
age, status as a veteran of the Vietnam era, request or need for family or
medical leave, physical or mental disability, medical condition, or sexual
preference. The rights afforded under these federal and state laws are being
waived, and no complaint or suit shall be filed based on any alleged violation
of these federal and state laws, or any successor or replacement federal or
state laws. All rights are hereby waived to assert a claim for relief available
under these federal and state laws including, but not limited to, back pay,
attorneys' fees, damages, reinstatement, or injunctive relief, which may
otherwise be recovered based on any alleged violation of these federal and state
laws, or any successor or replacement federal or state laws.


3.3           Older Workers Benefit Protection Act. Pursuant to the terms of the
Older Workers' Benefit Protection Act (OWBPA), Adelman is waiving any claims she
may have under the Age Discrimination in Employment Act arising prior to the
date she executes this agreement. Adelman acknowledges that she has had
twenty-one (21) days in which to consider the terms of this waiver. Adelman
acknowledges that, by the terms of this Agreement, he/she has been advised in
writing that the she should consult with an attorney regarding the terms and
conditions of this Agreement. Adelman further acknowledges that, by the terms of
this Agreement, she has been advised that following execution of this Agreement,
he/she has seven (7) days in which she may revoke her waiver pursuant to the
OWBPA and that this Agreement does not become effective until the seventh day
following execution of the Agreement. The date, seven (7) days following the
execution of the Agreement, shall be the Effective Date of this Agreement.
Adelman further acknowledges that he/she has consulted with an attorney and is
fully aware of the rights and claims being released by his/her execution of this
Agreement.


3.4          Waiver. Adelman acknowledges that there is a risk that, subsequent
to the execution of this Agreement, she may discover, incur or suffer from
claims which are currently unknown or unanticipated and which, if known, would
have materially affected his/her decision to execute this Agreement. Adelman
acknowledges that he/she is assuming the risk of such unknown and unanticipated
claims and expressly waives the benefits of Section 1542 of the California Civil
Code, which provides as follows:


"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."


 
-3-

--------------------------------------------------------------------------------

 


4.             Confidentiality of NutraCea's Proprietary Information. Adelman
acknowledges that by reason of his/her position with NutraCea, he/she has been
given access to confidential or proprietary information or materials respecting
NutraCea’s business affairs. Such confidential information includes, but is not
limited to, NutraCea's business strategies, financial results, contractual
agreements between NutraCea and other individuals or entities, strategies and
ideas, compilation of information and records which are owned by NutraCea and
are regularly used in operation of NutraCea’s business, procedures, written
descriptions, processes, research projects, protocols or other tangible items
and documentation, including computer programs, reports and marketing
information. Adelman represents that she has held all such information
confidential and will continue to do so. To the fullest extent permitted by
applicable law, such confidential information also includes any such items
conceived, originated, discovered or developed by Adelman during the term of her
employment or consulting arrangement with NutraCea. Adelman represents and
agrees that she shall not disclose any such confidential information. Adelman
further represents that all files, records, documents, fists, equipment,
inventions, computer programs, research projects, protocols, processes and
similar items relating to the business of NutraCea, whether prepared by Adelman
or otherwise coming into Adelman's possession, shall remain the exclusive
property of NutraCea and shall not be removed from the premises of NutraCea,
except as expressly approved by NutraCea for the purpose of performing her
consulting agreement. Adelman further represents that he/she does not have in
his/her possession any of the confidential information described in this
paragraph and has returned all such confidential information to NutraCea, except
as expressly approved by NutraCea for the purpose of performing her consulting
agreement. Confidential Information does not include any information that is in
the public domain or readily ascertainable from publicly-available information,
or disclosed to Adelman outside the course and scope of the performance of
Adelman's duties on behalf of NutraCea by a person or entity who has the legal
right to disclose such information.


5.             Resolution of Disputes. Any disputes regarding the rights or
obligations of the parties under this Agreement shall be conclusively determined
by binding arbitration. The arbitration shall be conducted as follows:


5.1           Binding Arbitration. Any dispute between the parties shall be
submitted to, and conclusively determined by, binding arbitration in accordance
with this paragraph. The provisions of this paragraph shall not preclude any
party from seeking injunctive or other provisional or equitable relief in order
to preserve the status quo of the parties pending resolution of the dispute, and
the filing of an action seeking injunctive or other provisional relief shall not
be construed as a waiver of that party's arbitration rights. The arbitration of
any dispute between the parties to this Agreement shall be governed by the
provisions of Arizona law.


5.2           Initiation of Arbitration. In the case of any dispute between the
parties to this Agreement, either party shall have the right to initiate the
binding arbitration process provided for in this paragraph by serving upon the
other party a demand for arbitration. Notwithstanding any other provision of
law, in order to be enforceable a demand for arbitration must be served within
sixty (60) days of the date on which a party discovers, or reasonably should
have discovered, facts giving rise to a dispute as defined above.


 
-4-

--------------------------------------------------------------------------------

 




5.3           Selection of Arbitrators. Within thirty (30) days of service of a
demand for arbitration by either party to this Agreement, the parties shall
endeavor in good faith to select a single arbitrator. If they fail to do so
within that time period, each party shall have an additional period of fifteen
(15) days in which to appoint an arbitrator and those arbitrators within fifteen
(15) days shall select an additional arbitrator. If any party fails to appoint
an arbitrator or if the arbitrators initially selected by the parties fail to
appoint an additional arbitrator within the time specified herein, any party may
apply to have an arbitrator appointed for the party who has failed to appoint,
or to have the additional arbitrator appointed, by a judge in Phoenix, Arizona.
If the presiding judge, acting in his or her personal capacity, is unable or
unwilling to appoint the additional arbitrator, that arbitrator shall be
selected in accordance with the rules of the Judicial Arbitration and Mediation
Service ("JAMS").


5.5            Applicable Law. The law applicable to the arbitration of any
dispute shall be the law of the State of Arizona.


5.6           Arbitration Procedures. Except as otherwise provided in this
paragraph, the arbitration shall be governed by the JAMS employment arbitration
rules. In addition, either party may choose, at that party's discretion, to
request that the arbitrators resolve any dispositive motions prior to the taking
of evidence on the merits of the dispute. By way of example, such dispositive
motions would include, but not be limited to, those which would entitle a party
to summary judgment or summary adjudication of issues, or resolution of a
special defense. In the event a party to the arbitration requests that the
arbitrators resolve a dispositive motion, the arbitrators shall receive and
consider any written or oral arguments regarding the dispositive motion, and
shall receive and consider any evidence specifically relating thereto, and shall
render a decision thereon, before hearing any evidence on the merits of the
dispute.


5.7           Limitation on Scope of Arbitrators' Award or Decision. NutraCea
and Adelman agree that if the arbitrators find any disputed claim to be
meritorious, the arbitrators shall have the authority to order legal and/or
equitable relief appropriate to the claim, but that in no event shall the
arbitrators have authority to award punitive or exemplary damages.


5.8           Costs of Arbitration: Attorneys' Fees. Each party shall bear
equally the costs of the arbitration and shall bear its own attorneys' fees.
However, NutraCea and Adelman agree that the arbitrators, in their discretion,
may award to the prevailing party the costs, including the costs of the
arbitration, and attorneys'   fees incurred by that party in participating in
the arbitration process.


6.             Adelman Affirmations.    Adelman affirms that he/she reported all
hours worked as of the date of this Agreement and has been paid, to the extent
applicable, all compensation, including regular wages, overtime, bonuses,
commissions, vacation pay, shares, stock options, and/or other benefits to which
Adelman may have been entitled to. Adelman also affirms that she received or
will receive payment(s) pursuant to this Agreement, all leave (paid or unpaid)
for which she was entitled, and/or that she was not denied requested leave (paid
or unpaid) for which he/she was entitled to under the Family Medical Leave Act
(FMLA), Americans With Disabilities Act (ADA) any leave entitlement provided by
either California or Arizona law, or local leave statute or law. Adelman further
affirms that he/she has no known workplace injuries or occupational diseases for
which he/she has not filed a claim for workers' compensation benefits.


 
-5-

--------------------------------------------------------------------------------

 


7.             Non-Disparagement. The Parties agree that they shall not
disparage nor defame the other Party, or their respective agents, members,
officers, directors, employees, agents, or affiliates, so as to harm their
business or personal reputation. This provision does not restrict the Parties
from responding fully and truthfully in the context of a legal or governmental
proceeding in which they are compelled to testify under oath or to respond to a
subpoena or otherwise is required by law to cooperate with a legal or
governmental entity.


8.             Entire Agreement. This Agreement, the Consulting Agreement and
the Warrant Agreement referred to herein constitute the entire agreement between
the parties, all oral agreements being merged herein, and supersede all prior
representations and agreements except as specifically referred to herein. There
are no representations, agreements, arrangements, or understandings, oral or
written, between or among the parties relating to the subject matter of this
Agreement that are not fully expressed herein, in the Consulting Agreement, or
in the Warrant Agreement.


9.             Waiver. Any of the terms or conditions of this Agreement may be
waived at any time by the party entitled to the benefit thereof, but no such
waiver shall affect or impair the right of the waiving party to require
observance, performance or satisfaction either of that term or condition as it
applies on a subsequent occasion or of any other term or condition hereof.


10.           Amendment. The provisions of this Agreement may be modified or
amended at any time by agreement of the parties. Any such amendment or
modification as hereinafter may be made, shall be ineffective to modify this
Agreement in any respect unless in writing and signed by the party or parties
against whom enforcement of the modification or amendment is sought.


11.           Representation by Counsel. This Agreement has been carefully read
by the parties and the contents hereof arc known and understood by all parties.
The parties have each had the opportunity to receive independent legal advice
from attorneys of their choice with respect to the preparation, review and
advisability of executing this Agreement. Prior to the execution of this
Agreement by each party, the parties' attorneys had the opportunity to review
the Agreement, and the parties acknowledge that they have executed this
Agreement after independent investigation and without fraud, duress or undue
influence.


12.           No Admissions. Nothing contained in this Agreement shall be deemed
as an admission of any kind by or to any other party to this Agreement.


13.           Severability. If any provision of this Agreement is adjudicated by
a court of competent jurisdiction to be invalid or unenforceable, the remainder
of the Agreement which can be given full force and effect without the invalid
provision shall continue in full force and effect and shall in no way be
impaired or invalidated.


14.           Succession. Subject to the provisions otherwise contained in this
Agreement, this Agreement shall inure to the benefit of, and be binding upon,
the successors and assigns of each of the respective parties hereto. The parties
expressly agree and intend that this Agreement shall be binding on any successor
entity to NutraCea in the event of any merger transaction or an acquisition of
all or substantially all of the assets of NutraCea.


 
-6-

--------------------------------------------------------------------------------

 


15.           Notices. Any notice under this Agreement shall be in writing, and
any written notice or other document shall be deemed to have been duly given (i)
on the date of personal service on the parties, (ii) on the third business day
after mailing, if the document is mailed by registered or certified mail, (iii)
one day after being sent by professional or overnight courier or messenger
service guaranteeing one-day delivery, with receipt confirmed by the courier, or
(iv on the date of transmission if sent by telegram, telex, telecopy or other
means of electronic transmission resulting in written copies, with receipt
confirmed. Failure to give notice in accordance with any of the foregoing
methods shall not defeat the effectiveness of notice actually received by the
addressee.


16.           Captions. All paragraph captions are for reference only and should
not be considered in construing this Agreement.


17.           Nonassignability. This Agreement shall not be assigned by any
party without the prior written consent of the other parties. Any assignment
contrary to the provisions of this Agreement shall be deemed a default under the
Agreement, allowing the non-defaulting parties to exercise all remedies
available under law.


18.           Counterparts. The Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one-in-the-same document.


NutraCea and Margie Adelman have executed this Severance and Release Agreement
on the date first set forth above:




/s/ Margie Adelman
 
(Margie Adelman)
 





NutraCea, a California corporation




By:
/s/ Brad Edson
 
(Brad Edson, Chief Executive Officer)
 



 
-7-

--------------------------------------------------------------------------------

 


Exhibit A


Consulting Agreement


 
-8-

--------------------------------------------------------------------------------

 




Exhibit "A"


CONSULTING AGREEMENT


This Consulting Agreement ("Agreement") is made and entered into as of the 11 th
day of November, 2008 by and between NutraCea, a California corporation (the
"Company"), and Margie Adelman ("Consultant"). The Company desires to retain
Consultant as an independent Consultant to perform consulting services for the
Company and Consultant is willing to perform such services, on terms set forth
more fully below. Adelman and NutraCea are each sometimes referred to herein
individually as a ''Party" or collectively as the "Parties". In consideration of
the mutual promises contained herein, the parties agree as follows:


1               BACKGROUND


Consultant is a former Employee of the Company, whose employment with the
Company ended November 11, 2008. At the time that her Employment with the
Company terminated, Consultant executed a Severance and Release Agreement
("Severance Agreement"). In partial consideration of Consultant's execution of
the Severance Agreement, the Parties have agreed to enter into a consulting
agreement. This Agreement is the consulting agreement called for, and
incorporated into, the Severance Agreement.


2.             SERVICES AND COMPENSATION


2.1.          Services. Consultant agrees to perform for the Company the
services ("Services") to consult and provide assistance and advice to the
Company as called for the by Company in the areas of: (a) new business
development; (b) investor relations; and (c) public relations and subject to
Consultant's Express Duties as defined in Section   8 of this Agreement and
other services as mutually acceptable to the Parties.


2.2.           Fee. The Company agrees to pay Consultant $15,827.73 per month
for the Term of this Agreement. Company shall make payment to Consultant on the
1st and 15th days of each month, commencing on November 15, 2008.


2.3.           Discretionary Bonus. Consultant shall be eligible for the award
of a discretionary bonus at such times and in such amounts as may be determined
by the Company's Compensation Committee and the CEO in their absolute
discretion.


2.4.          Expenses. The Company will reimburse Consultant within thirty (30)
days following presentation of receipts and evidence of the expenditures (in
accordance with NutraCea’s standard reimbursement policies for reasonable
travel, administrative, equipment and out-of-pocket expenses incurred in
conjunction with the Services. Any single expense in excess of $500.00 must be
pre-approved by the Company in writing. The Company will advance funds to
Consultant for the payment of pre-approved expenses for a single project that
totals in excess of $2,500.00, and Consultant must submit all associated
receipts promptly thereafter.


 
Page 1 of 11

--------------------------------------------------------------------------------

 


2.5.           Term. Unless earlier terminated for Cause (as defined below) the
term of this Consulting Agreement shall commence on November 11, 2008 and shall
end on November 10, 2009 (the "Term").


3             CONFIDENTIALITY


3.1.          Confidential Information.    "Confidential Information" means any
Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
customers, customer lists, markets, journals, notebooks, notes, renderings,
samples, data, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information disclosed by the Company prior
to or after the execution of this Agreement, either directly or indirectly in
writing, orally or by drawings or inspection of parts or equipment.


3.2.          Limitations on Use and Disclosure. Consultant will not, during or
subsequent to the term of this Agreement, use the Company's Confidential
Information for any purpose whatsoever other than the performance of the
Services on behalf of the Company or disclose the Company's Confidential
Information to any third party. It is understood that said Confidential
Information shall remain the sole property of the Company. Consultant further
agrees to take all reasonable precautions to prevent any unauthorized disclosure
of such Confidential Information including, but not limited to, having each
employee of Consultant, if any, with access to any Confidential Information,
execute a nondisclosure agreement containing provisions in the Company's favor
identical to Sections 2, 3 and 7 of this Agreement. Confidential Information
does not include information which (i) is known to Consultant at the time of
disclosure to Consultant by the Company as evidenced by written records of
Consultant, (ii) has become publicly known and made generally available through
no wrongful act of Consultant, or (iii) has been rightfully received by
Consultant from a third party who is authorized to make such disclosure. Without
the Company's prior written approval, Consultant will not directly or indirectly
disclose to anyone the contents of this Agreement. Confidential Information does
not include any information that is in the public domain or readily
ascertainable from publicly-available information, or disclosed to Consultant
outside the course and scope of the performance of Consultant's duties on behalf
of Company by a person or entity who has the legal right to disclose such
information.


3.3           Other Confidential Information. Consultant agrees that Consultant
will not, during the term of this Agreement, improperly use or disclose any
proprietary information or trade secrets of any former employer, or Company or
other person or entity with which Consultant has an agreement or duty to keep in
confidence information acquired by Consultant, if any, and that Consultant will
not bring onto the premises of the Company any unpublished document or
proprietary information belonging to such employer, person or entity unless
consented to in writing by such employer, person or entity. Consultant will
indemnify the Company and hold it harmless from and against all claims,
liabilities, damages and expenses, including reasonable attorneys fees and costs
of suit, arising out of or in connection with any violation or claimed violation
of a third party's rights resulting in whole or in part from the Company's use
of the work product of Consultant under this Agreement


 
Page 2 of 11

--------------------------------------------------------------------------------

 


3.4.          Third Party Confidential Information. Consultant recognizes that
the Company has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company's part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that Consultant owes the Company and
such third parties, during the term of this Agreement and thereafter, a duty to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out the Services for the Company consistent
with the Company's agreement with such third party, to the extent that
Consultant is aware of such agreement.


3.5.          Legal Compulsion. In the event that Consultant becomes legally
compelled to disclose any Confidential Information, Consultant shall give
sufficient notice to the Company to enable the Company party to prevent or
minimize such disclosure to the extent possible.


3.6.          Records. Consultant agrees that she shall only make such notes,
copies, photocopies, backups, or other written, photographic or computer
generated records relating to the Confidential Information as are absolutely
necessary. Upon termination of this Agreement, Consultant shall return all
copies of Confidential Information the Company as arc being held, at Company's
reasonable expense


3.7.          Return. Consultant agrees that upon the termination of this
Agreement Consultant will deliver to the Company all of the Company's property
or Confidential Information that Consultant may have in Consultant's possession
or control, including, without limitation, all devices, records, data, disks,
computer files, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, or reproductions of any aforementioned items developed by
Consultant pursuant to her consulting arrangement (or her prior employment) with
the Company or otherwise belonging to the Company, its successors or assigns, at
Company's reasonable expense.


4.             OWNERSHIP; ASSIGNMENT


4.1.           Inventions. Consultant agrees that all material, notes, records,
drawings, designs, inventions, improvements, developments, creations, manuals,
findings, evaluations, forms, reviews, information, materials, trademarks,
written materials, discoveries and trade secrets conceived, whether or not
subject to patent or copyright protection, and whether or not originated,
conceived, developed or prepared during regular business hours, made or
discovered by Consultant, solely or in collaboration with others, prior to and
during the period of this Agreement (or during the prior period of her
employment) which relate in any manner to the business of the Company or that
Consultant may be directed to undertake, investigate or experiment with, or
which Consultant may become associated with in work, investigation or
experimentation in the line of business of Company in performing services for
the Company (collectively, "Inventions"), are the sole property of the Company.
In addition, any Inventions which constitute copyrightable subject matter shall
be considered "works made for hire" as that term is defined in the United States
Copyright Act. Consultant further agrees to assign (or cause to be assigned) and
does hereby assign fully to the Company all Inventions and any copyrights,
patents, mask work rights or other intellectual property rights relating
thereto. Consultant agrees to keep and maintain adequate and current written
records of all Inventions of Consultant during the term of this Agreement. Such
records shall he in the form of notes, sketches, drawings, and any other format
that may be specified by the Company, and shall be available to and remain the
sole property of the Company at all times. Consultant agrees to promptly
disclose all Inventions in writing to the Company. Further, Consultant shall not
disclose any Inventions other than in the course of her Services to the Company
and with the Company's prior written consent; provided, that any such disclosure
must be (i) in the good faith best interests of the Company, and (ii) Consultant
shall obtain an agreement from any recipient of the Confidential information to
preserve its confidentiality and not use the Confidential Information other than
as expressly approved by the Company.


 
Page 3 of 11

--------------------------------------------------------------------------------

 


4.2.          Protection. Consultant agrees to assist Company, or its designee,
at the Company's expense, in every proper way to secure the Company's rights in
the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of ail applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to such Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto. Consultant
further agrees that Consultant's obligation to execute or cause to be executed,
when it is in Consultant's power to do so, any such instrument or papers shall
continue after the termination of this Agreement.


4.3.          License. Consultant agrees that if in the course of performing the
Services, Consultant incorporates into any Invention developed hereunder any
invention, improvement, development, concept, discovery or other proprietary
information owned by Consultant or in which Consultant has an interest, the
Company is hereby granted and shall have a nonexclusive, royalty-free,
perpetual, irrevocable, worldwide license to make, have made, modify, use and
sell such item as part of or in connection with such Invention.


4.4.          Agents. Consultant agrees that if the Company is unable because of
Consultant's unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Consultant's signature to apply for or to pursue any
application for any United States or foreign patents or mask work or copyright
registrations covering the Inventions assigned to the Company above, then
Consultant hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Consultant's agent and attorney in fact, to
act for and in Consultant's behalf and stead to execute and file any such
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations
thereon with the same legal force and effect as if executed by Consultant.


4.5.           Notification of Future Employer. The Company shall have the right
to notify any future employers of Consultant of Consultant's obligations under
this Agreement.


4.6.          Other Agreements. Consultant represents that the performance of
all the terms of this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by Consultant in confidence or in
trust prior to the term hereof. Consultant has not and shall not enter into any
oral or written agreement in conflict with this Agreement.


 
Page 4 of 11

--------------------------------------------------------------------------------

 


5.             TIME AND EFFORT


During the term of this Agreement, the Consultant shall, devote that portion of
Consultant's working time, attention, abilities, skill, labor and efforts
necessary for the performance of Consultant's obligations hereunder.
Notwithstanding the foregoing, the parties recognize and agree that the
Consultant may engage in personal investments and other business, civic or
charitable activities that do not conflict with the business and affairs of the
Company or interfere any material respect with Consultant's performance of his
duties hereunder. The Consultant will at all times perform all of the duties and
obligations required of the Consultant by the terms of the Consulting Agreement
in a loyal and conscientious manner and to the best of the Consultant's ability
and experience.


6.             REPORTS


Unless set forth specifically on Exhibit A attached hereto, Consultant agrees
that it will from time to time during the term of this Agreement or any
extension thereof keep the Company advised as to Consultant's progress in
performing the Services hereunder and that Consultant will, as requested by the
Company, prepare written reports with respect thereto. It is understood that the
time required in the preparation of such written reports shall be considered
time devoted to the performance of Consultant's Services.


7.              CONFLICTING OBLIGATIONS


Consultant certifies that Consultant has no outstanding agreement or obligation
that is in conflict with any of the provisions of this Agreement, or that would
preclude Consultant from complying with the provisions hereof, and further
certifies that Consultant will not enter into any such conflicting Agreement
during the term of this Agreement.


 
Page 5 of 11

--------------------------------------------------------------------------------

 


8.             EXPRESS DUTIES


8.1.          Duty of Loyalty. Consultant shall, during the Term owe Company a
duty of loyalty including but not limited to the duty and obligation to work in
the Company's interest; to follow lawful direction; to put the Company's
interest before her own in the matters and business the Company is interested
in, does pursue, or may pursue.


8.2.          No Undertaking or Enterprise with Patty McPeak. Consultant shall
not, during the Term of this agreement, discuss, enter into, or otherwise pursue
any current or prospective business activity with Patty McPeak.


8.3.          Investor/Shareholder Contact. Without advance written consent of
the Company, during the Term of this agreement, Consultant shall not:


(a)            Discuss, enter into, or otherwise pursue any current or
prospective business activity relating to the stabilized rice bran industrywith
any of the Company's current, former or prospective shareholders including, but
not limited to, Moishe Manna or Baruch Halpern; provided, that with the
Company's express prior consent Consultant may contact Baruch Halpern regarding
specific matters authorized by the Company's Chief Executive Officer; or


(b)            Contact or communicate with any of the Company's past or current
investment bankers or institutional investors.


8.4.          Non-Disparagement. The Parties agree that they shall not disparage
nor defame the other Parties, or their respective agents, members, officers,
directors, employees, agents, vendors, or affiliates, so as to harm their
business or personal reputation. This provision does not restrict the Parties
from responding fully and truthfully in the context of a legal or governmental
proceeding in which they are compelled to testify under oath or to respond to a
subpoena or otherwise is required by law to cooperate with a legal or
governmental entity.


8.5.          Definition of Express Duties. As used herein, the "Express Duties"
means the duties of Consultant pursuant to Sections 8.1, 8.2, 8.3, and 8.4
above.


9.             NON-SOL1CITA HON/NON-COMPETE


9.1.          Non-Solicitation. To the fullest extent permissible under
applicable law, Consultant agrees that both during the term of this Agreement
and for a period of one (1) year following termination of this Agreement,
Consultant shall not take any action to induce employees or independent
contractors of Company to sever their relationship with Company and accept an
employment or an independent contractor relationship with any other business.


9.2.          Non-Compete. In order to protect the Company in the object of this
Agreement, to the fullest extent permissible under Arizona law, Consultant
agrees to refrain from, unless first obtaining Company's prior written consent,
directly or indirectly, engaging in, being employed by. Being associated with,
being under contract with, owning, managing, operating, joining, controlling, or
participating in the ownership, management, operation, or control of, being
connected in any manner with, or having any interest in, (i) any past or
then-current customer or vendor of the Company, or (ii) any business, firm, sole
proprietorship, partnership or corporation that sells, offers for sale, markets,
or otherwise commercializes any products that are competitive with any of
products of the Company that are attributable for five percent (5%) or more of
the Company's gross sales. The foregoing provisions of this Section 9.2 shall
apply in Alabama, Alaska, Arizona, Arkansas, California, Colorado, Connecticut,
Delaware, Florida, Georgia, Hawaii, Idaho, Illinois, Indiana, Iowa, Kansas,
Kentucky, Louisiana, Maine, Maryland, Massachusetts, Michigan, Minnesota,
Mississippi, Missouri, Montana, Nebraska, Nevada, New Hampshire, New Jersey, New
Mexico, New York, North Carolina, North Dakota, Ohio, Oklahoma, Oregon,
Pennsylvania, Rhode Island, South Carolina, South Dakota, Tennessee, Texas,
Utah, Vermont, Virginia, Washington, West Virginia, Wisconsin, and Wyoming for a
period of one (1) year after termination of this Agreement.


 
Page 6 of 11

--------------------------------------------------------------------------------

 




9.3.          Reasonableness. Consultant acknowledges that the nature and
periods of restrictions imposed by the covenants contained herein are fair,
reasonable, and that the Company would sustain great and irreparable loss and
damage if Consultant in any manner were to breach any of such covenants.
Accordingly, in the event of an actual or threatened breach of the covenants by
Consultant, in addition to all other remedies which Company may have, Company
shall be entitled to enforce the specific performance of this Agreement and to
seek both immediate, temporary and permanent injunctive relief (to the extent
permitted by law) restraining such actual or threatened breach. Consultant
waives any requirement that Company post any bond or other security in order to
obtain such injunctive relief.


9.4.           Separate Covenants. It is understood by and between the parties
hereto that the covenants contained in this Agreement shall be deemed to be a
series of separate covenants, one for each line of business engaged in by
Company. Each separate covenant shall hereinafter be referred to as "separate
covenant." If any court or tribunal of competent jurisdiction shall refuse to
enforce one or more of the separate covenants because the time limit applicable
thereto is deemed unreasonable, it is expressly understood and agreed that such
separate covenant or separate covenants shall not be void but that for the
purpose of such proceedings and such time limitation shall be deemed to be
reduced to the extent necessary to permit the enforcement of such separate
covenant or separate covenants. If any court or tribunal of competent
jurisdiction shall refuse to enforce any or all of the separate covenants
because, taken together, they are more extensive (whether as to geographic area,
scope of business or otherwise) than is deemed to be reasonable, it is expressly
understood and agreed between the parties hereto that such separate covenant or
separate covenants shall not be void but that for the purposes of such
proceedings, the restrictions contained therein (whether as to geographic area,
scope of business or otherwise) shall be deemed to be reduced to the extent
necessary to permit the enforcement of such separate covenant or separate
covenants,


10.           TERMINATION


This Agreement will commence on the date first written above and will continue
for twelve (12) months from the date of this Agreement first set forth above or
until termination as provided below. In addition, the Agreement shall terminate
immediately upon a revocation by Consultant of her waiver of claims under the
Age Discrimination in Employment Act during the seven (7) day period provided in
Section 3.3 of the Severance Agreement. The Company may terminate this Agreement
for Cause, immediately upon notice. For purposes of this Agreement, "Cause"
shall mean the Consultant shall have committed a material breach by the
Consultant of any of the Express Duties (as defined in Section 8 herein. Upon
such termination all rights and duties of the parties toward each other shall
cease except:


 
Page 7 of 11

--------------------------------------------------------------------------------

 




(a)      that the Company shall be obliged to pay, within thirty (30) days of
the effective date of termination, all undisputed amounts owing to Consultant
for Services completed and accepted by the Company prior to the termination date
and related expenses, if any, in accordance with the provisions of Section 1
(Services and Compensation) hereof; and


(b)        Sections 2 (Confidentiality), and 3 (Ownership) shall survive
termination of this Agreement, and Section 9 (Non-Solicitation/Non-Compete)
shall survive for a period of twenty-four (24) months from the date of this
Agreement first set forth above.


11.           ASSIGNMENT


Neither this Agreement, any right hereunder, or interest herein may be assigned,
delegated or transferred by Consultant without the express written consent of
the Company. The parties expressly agree and intend that this Agreement shall be
binding on any successor entity to NutraCea in the event of any merger
transaction or an acquisition of all or substantially all of the assets of
NutraCea


12.          INDEPENDENT CONTRACTOR


Nothing in this Agreement shall in any way be construed to constitute Consultant
as an agent, employee or representative of the Company, but Consultant shall
perform the services hereunder as an independent contractor. Company agrees to
furnish (or reimburse the Consultant for) all tools and materials necessary to
accomplish this contract, and Company shall incur all expenses associated with
performance, except as expressly provided in this Agreement. Consultant
acknowledges and agrees that Consultant is obligated to report as income all
compensation received by Consultant pursuant to the Consulting Agreement
(including, if any, pursuant to Section 409A of the Internal Revenue Code of
1986, as amended), and Consultant agrees to and acknowledges the obligation to
pay all self-employment and other taxes thereon. Consultant further agrees to
indemnify the Company and hold it harmless to the extent of any obligation
imposed on the Company (i) to pay in withholding taxes or similar items or (ii)
resulting from Consultant's being determined not to be an independent
contractor.


13.           SUBCONTRACT


The Consultant shall not subcontract the work under this Agreement without the
prior written permission of the Company.


14.           EQUITABLE RELIEF


 
Page 8 of 11

--------------------------------------------------------------------------------

 




Consultant agrees that it would be impossible or inadequate to measure and
calculate the Company's damages from any breach of the covenants set forth in
Sections 2 or 3 herein. Accordingly, Consultant agrees that if Consultant
breaches Sections 2 or 3, the Company will have available, in addition to any
other right or remedy available, the right to obtain from any court of competent
jurisdiction an injunction restraining such breach or threatened breach and
specific performance of any such provision. Consultant further agrees that no
bond or other security shall be required in obtaining such equitable relief and
Consultant hereby consents to the issuances of such injunction and to the
ordering of such specific performance.


15.           INTENTIONALLY OMITTED.


16.           GOVERNING LAW AND JURISDICTION


This Agreement shall be governed and construed and enforced in accordance with
the internal, substantive laws of the State of Arizona without giving effect to
the conflict of law rules thereof, and shall be deemed to be executed in
Arizona. Any legal action or proceeding relating to this Agreement shall be
instituted in a slate or federal court in Phoenix, Arizona. The parties agree to
submit to the jurisdiction of, and agree that venue is proper in, these courts
in any such legal action or proceeding.


17.           NOTICE


Any notice under this Agreement shall be in writing, and any written notice or
other document shall be deemed to have been duly given (i) on the date of
personal service on the parties, (ii) on the third business day after mailing,
if the document is mailed by registered or certified mail, (iii) one day after
being sent by professional or overnight courier or messenger service
guaranteeing one-day delivery, with receipt confirmed by the courier, or (iv on
the date of transmission if sent by telegram, telex, telecopy or other means of
electronic transmission resulting in written copies, with receipt confirmed.
Failure to give notice in accordance with any of the foregoing methods shall not
defeat the effectiveness of notice actually received by the addressee.


18.           ENTIRE AGREEMENT AND AMENDMENTS


This Agreement, and the Severance Agreement between the parties dated this same
date and the Warrant Agreement constitute the entire agreement of the parties
and supersede any prior or contemporaneous agreements whether oral or written
between them with respect to the subject matter hereof or thereof. This
Agreement may be changed only if agreed to in writing by both parties.


19.           COUNTERPARTS


This Agreement may be executed in one or more counterparts, each of which shall
be an original, but all of which together shall constitute one and the same
instrument.


20.           SEVERABILITY


 
Page 9 of 11

--------------------------------------------------------------------------------

 


If any provision of this Agreement is held to be unenforceable for any reason,
such provision shall be adjusted rather than voided, if possible, in order to
achieve the intent of the parties to the maximum extent possible. In any event,
all other provisions of this Agreement shall be deemed valid and enforceable to
the full extent possible.


21.           WAIVER


The waiver of any term or condition contained in this Agreement by any party to
this Agreement shall not be construed as a waiver of a subsequent breach or
failure of the same term or condition or a waiver of any other term or condition
contained in this Agreement.


22.           SUCCESSION


Subject to the provisions otherwise contained in this Agreement, this Agreement
shall inure to the benefit of, and be binding upon, the successors and assigns
of each of the respective parties hereto. The parties expressly agree and intend
that this Agreement shall be binding on any successor entity to the Company in
the event of any merger transaction or an acquisition of all or substantially
all of the assets of the Company.




[SIGNATURE PAGE TO FOLLOW]


 
Page 10 of 11

--------------------------------------------------------------------------------

 


The parties hereto have executed this Consulting Agreement as of the day and
year first above written.



 
COMPANY:
       
NUTRACEA
       
By:
/s/ Bradley D. Edson
       
Name:
Bradley D. Edson
       
Address:
Sogo N. 40th Street, suite 400 Phoenix AZ 85018
             
CONSULTANT:
             
By:
/s/ Margie Adelman
   
Margie Adelman
 
Address:
Delray Beach, FL 33484



 
Page 11 of 11

--------------------------------------------------------------------------------

 


Exhibit B


Warrant


 
-9-

--------------------------------------------------------------------------------

 


EXHIBIT A-l


THE WARRANTS REPRESENTED BY THIS CERTIFICATE AND THE SHARES ISSUABLE UPON THE
EXERCISE HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY
STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED EXCEPT UPON DELIVERY TO THE
CORPORATION OF AN OPINION OF COUNSEL SATISFACTORY IN FORM AND SUBSTANCE TO IT
THAT SUCH TRANSFER WILL NOT VIOLATE THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY APPLICABLE STATE SECURITIES LAWS.


THE TRANSFER OF THIS WARRANT IS RESTRICTED AS DESCRIBED HEREIN.




NutraCea, a California corporation


Warrant for the Purchase of Shares of Common Stock, par value $0,001 per Share




No. WC-[___]
1,000,000 Shares

Issuance Date: January 25, 2005


THIS CERTIFIES that, for value received, Margie Adelman (the "Holder"), is
entitled to subscribe for and purchase from NutraCea, a California corporation
(the ''Company"), upon the terms and conditions set forth herein, 1,000,000
shares of the Company's Common Stock, par value $0,001 per share ("Common
Stock"), at a price of $0.30 per share (the "Exercise Price"). As used herein
the term "this Warrant" shall mean and include this Warrant and any Common Stock
or Warrants hereafter issued as a consequence of the exercise or transfer of
this Warrant in whole or in part and Warrant Shares shall mean the shares of the
Company's Common Stock issued to Holder upon exercise of all or part of the
Warrant. The number of Warrant Shares may be adjusted from time to time as
hereinafter set forth.


1.             Exercise Period. This Warrant may be exercised as follows: (i)
500,000 upon the execution of this agreement; and (ii) the remaining 500,000 may
be exercised after January 25, 2006 and ending at 5:00 P.M. Pacific time on
January 25, 2015, unless earlier terminated pursuant to this Warrant (the
"Exercise Period"). Notwithstanding the foregoing, in the event that Holder
terminates her employment with the Company or is terminated for Cause (as
defined in the Employment Agreement by and between the Holder and the Company of
even date herewith ("Employment Agreement")) prior to January 25, 2006, all
Warrants shall expire. In me event that Holder terminates her employment With
the Company or is terminated for Cause (as defined in the Employment Agreement)
at any time between January 25, 2005 and January 25, 2006 500,000 Warrants shall
expire.


 
1

--------------------------------------------------------------------------------

 


2.              Procedure for Exercise: Effect of Exercise.


(a)           Cash Exercise, This Warrant may be exercised, in whole or in part,
by the Holder during normal business hours on any business day during the
Exercise Period by (i) the presentation and surrender of this Warrant to the
Company at its principal office along with a duly executed Notice of Exercise
(in the form attached to this Warrant) specifying the number of Warrant Shares
to be purchased, and (ii) delivery of payment to the Company of the Exercise
Price for the number of Warrant Shares specified in the Notice of Exercise by
cash, wire transfer of immediately available funds to a bank account specified
by the Company, or by certified or bank cashier's check.


(b)           Cashless Exercise. This Warrant may also be exercised by the
Holder through a cashless exercise, as described in this Section 2(b). This
Warrant may be exercised, in whole or in part, by the Holder during normal
business hours on any business day during the Exercise Period by the
presentation and surrender of this Warrant to the Company at its principal
office along with a duly executed Notice of Exercise specifying the number of
Warrant Shares to be applied to such exercise. The number of Warrant Shares to
be delivered upon exercise of this Warrant pursuant to this Section 2(b) shall
equal the value of this Warrant (or the portion thereof being canceled) computed
as of the date of delivery of this Warrant to the Company using the following
formula:


X =
Y (A-B)

A


Where:


X =
the number of shares of Common Stock to be issued to Holder under this Section
2(b);



Y =
the number of Warrant Shares identified in the Notice of Exercise as being
applied to the subject exercise;



A =
the Current Market Price on such date; and



B =
the Exercise Price



For purposes of this Section 2(b) and Section 6, the "Current Market Price" per
share of Common Stock on any date shall mean the average closing price of the
last three trading days with respect to securities listed on the principal
national securities exchange on which such security is listed or admitted to
trading or, if such security is not listed or admitted to trading on any
national securities exchange, the average closing price of such security on the
three (3) consecutive trading days immediately preceding such date in the
over-the-counter market, as reported by the National Association of Securities
Dealers, Inc. Automated Quotations System or such other system then in use or,
if such security is not quoted by any such organization, the three day average
closing price of such security as of the three (3) consecutive trading days
immediately preceding such date furnished by a New York Stock Exchange member
firm selected by the Company, or if such security is not quoted by any such
organization and no such New York Stock Exchange member firm is able to provide
such prices, such price as is determined by the Board of Directors in good
faith.


 
2

--------------------------------------------------------------------------------

 


The Company acknowledges and agrees that this Warrant was issued on the issuance
Date. Consequently, the Company acknowledges and agrees that, if the Holder
conducts a cashless exercise pursuant to this Section 2(b), the period during
which the Holder held this Warrant may, for purposes of Rule 144 promulgated
under the Securities Act of 1933, as amended (the "Securities Act"), be "tacked"
to the period during which the Holder holds the Warrant Shares received upon
such cashless exercise.


Notwithstanding the foregoing, except in connection with a transaction described
in the proviso in the first sentence of this Section 2(b), the Holder may
conduct a cashless exercise pursuant to this Section 2(b) only after the first
anniversary of the Issuance Date.


(c)            Effect of Exercise, Upon receipt by the Company of this Warrant
and a Notice of Exercise, together with proper payment of the Exercise Price, as
provided in this Section 2, the Company agrees that such Warrant Shares shall be
deemed to be issued to the Holder as the record holder of such Warrant Shares as
of the close of business on the date on which this Warrant has been surrendered
and payment has been made for such Warrant Shares in accordance with this
Warrant and the Holder shall be deemed to be the holder of record of the Warrant
Shares, notwithstanding that the stock transfer books of the Company shall then
be closed or that certificates representing such Warrant Shares shall not then
be actually delivered to the Holder. A stock certificate or certificates for the
Warrant Shares specified in the Notice of Exercise shall be delivered to the
Holder as promptly as practicable, and in any event within seven (7) business
days, thereafter. The stock certificate(s) so delivered shall be in any such
denominations as may be reasonably specified by the Holder in the Notice of
Exercise. If this Warrant should be exercised in part only, the Company shall,
upon surrender of this Warrant for cancellation, execute and deliver within
seven (7) business days a new Warrant evidencing the right of the Holder to
purchase the balance of the Warrant Shares subject to purchase hereunder.


3.             Registration of Warrants.


3.1 Warrant Register, Any Warrants issued upon the transfer or exercise in part
of this Warrant shall be numbered and shall be registered in a Warrant Register
as they are issued. The Company shall be entitled to treat the registered holder
of any Warrant on the Warrant Register as the owner in fact thereof for all
purposes and shall not be bound to recognize any equitable or other claim to or
interest in such Warrant on the part of any other person, and shall not be
liable for any registration or transfer of Warrants which are registered or to
be registered in the name of a fiduciary or the nominee of a fiduciary unless
made with the actual knowledge that a fiduciary or nominee is committing a
breach of trust in requesting such registration or transfer, or with the
knowledge of such facts that its participation therein amounts to bad faith.
This Warrant shall be transferable only on the books of the Company upon
delivery thereof duly endorsed by the Holder or by its duly authorized attorney
or representative, or accompanied by proper evidence of succession, assignment,
or authority to transfer. In all cases of transfer by an attorney, executor,
administrator, guardian, or other legal representative, duly authenticated
evidence of his or its authority shall be produced. Upon any registration of
transfer, the Company shall deliver a new Warrant or Warrants to the person
entitled thereto. This Warrant may be exchanged, at the option of the Holder
thereof, for another Warrant or other Warrants of different denominations, of
like tenor and representing in the aggregate the right to purchase a like number
of Warrant Shares, upon surrender to the Company or its duly authorized agent.


 
3

--------------------------------------------------------------------------------

 


3.2           Piggyback Registration Rights. Subject to the cutback restrictions
set forth below, if at any time after the Issuance Date, the Company shall seek
to register any shares of its Common Stock under the Securities Act for sale to
the public for its own account or on the account of others (except with respect
to registration statements on Form S-4, S-8 or another form not available for
registering the Warrant Shares for sale to the public) the Company will promptly
give written notice thereof to the Holder. If within ten (10) days after
Holder's receipt of such notice the Holder requests the inclusion of Holder's
Warrant Shares, subject to the limitations set forth below, in such
registration, the Company will use its best efforts to effect the registration
under the Securities Act of such Warrant Shares. The number of Holder's Warrant
Shares that may be included on any such registration statement shall be subject
to the following: (1) in tine event the Company seeks to register any shares of
its Common Stock at any time after the second anniversary of the Issuance Date,
Holder may be entitled to include all or part, as determined by Holder and
subject to cutbacks required by underwriters as stated below, of Holder's
Warrant Shares; and (2) in the event the Company seeks to register any shares of
its Common Stock at any time after the Issuance Date and the Company's senior
officers and directors participate in such registration, Holder may be entitled
to include the number of vested Warrant Shares which shall be apportioned pro
rata among the Holder and senior officers and directors according to the total
amount of securities entitled to be included therein owned by Holder and senior
officers and directors of the Company taken as a single group. In the case of
the registration of shares of capital stock by the Company in connection with
any underwritten public offering, if the underwriters) determines that marketing
factors require a limitation on the number of Warrant Shares to be offered,
subject to the following sentence, the Company shall not be required to register
Warrant Shares in excess of the amount, if any, of shares of the capital stock
which the principal underwriter of such underwritten offering shall reasonably
and in good faith agree to include in such offering in addition to any amount to
be registered for the account of the Company. If any limitation of the number of
shares to be registered by holders of the Company's Common Stock or shares of
Warrant Shares to be registered by the Holder is required pursuant to this
Section 3.2, the number of shares to be excluded shall be determined by the
principal underwriter of such underwritten offering.


4.             Restrictions on Transfer, (a) The Holder, as of the date of
issuance hereof, represents to the Company that such Holder is acquiring the
Warrants for its own account for investment purposes and not with a view to the
distribution thereof or of the Warrant Shares. Notwithstanding any provisions
contained in this Warrant to the contrary, Holder agrees that it shall not,
directly or indirectly, make any offering, sale, assignment, transfer, pledge,
encumbrance, contract to sell, grant an option to purchase or make any other
disposition of this Warrant or the Warrant Shares issued upon exercise of the
Warrant or enter into any swap or other derivative transaction that transfer to
another, in whole or in part, any of the economic benefit or risk of ownership
of such Warrant or Warrant Shares, whether any such transaction described above
is to be settled by delivery of the Warrant Shares or other securities, in cash
or otherwise for the period of Thirty-Six (36) months after January 26, 2005 or
while Holder is employed by Company, unless prior written consent is obtained by
Holder from the Company. In addition to the foregoing, any potential transfer by
Holder shall be subject to the delivery to the Company of an opinion of the
Holder's counsel or a registration of such Warrant Shares under the Securities
Act has become effective or after a sale of such Warrant or Warrant Shares has
been consummated pursuant to Rule 144 or Rule 144 A under the Securities Act.
The Company may place restrictive legends on the certificates representing the
Warrant Shares issued upon exercise of the Warrants and impose stop transfer
instructions with respect to the Warrant Shares beneficially held by Holder
until the end of such period.


 
4

--------------------------------------------------------------------------------

 




(b)           Each stock certificate representing Warrant Shares issued upon
exercise or exchange of this Warrant shall bear the following legend, and any
other legend deemed appropriate and in accordance with this Warrant, unless the
opinion of counsel referred to in Section 4(b) states such legend is not
required:


'THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS AND MAY NOT BE TRANSFERRED
EXCEPT UPON DELIVERY TO THE CORPORATION OF AN OPINION OF COUNSEL SATISFACTORY IN
FORM AND SUBSTANCE TO IT THAT SUCH TRANSFER WILL NOT VIOLATE THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS."


5.             Reservation of Shares, The Company shall at all times during the
Exercise Period reserve and keep available out of its authorized and unissued
Common Stock, solely for the purpose of providing for the exercise of the rights
to purchase all Warrant Shares granted pursuant to the Warrants, such number of
shares of Common Stock as shall, from time to time, be sufficient therefore. The
Company covenants that all shares of Common Stock issuable upon exercise of this
Warrant, upon receipt by the Company of the full Exercise Price therefore, and
all shares of Common Stock issuable upon conversion of this Warrant, shall be
validly issued, fully paid, non-assessable, and free of preemptive rights.


6.             Adjustments. The number of shares of Common Stock issuable upon
exercise of the Warrants shall be adjusted from time to time as follows:


(a)            (i) In the event that the Company shall (A) pay a dividend or
make a distribution, in shares of Common Stocks on any class of capital stock of
the Company or any subsidiary which is not directly or indirectly wholly owned
by the Company, (B) split or subdivide its outstanding Common Stock into a
greater number of shares, (C) combine its outstanding Common Stock into a
smaller number of shares, then in each such case the number of shares issuable
upon exercise of this Warrant shall be adjusted so that the Holder of a Warrant
thereafter surrendered for exercise shall be entitled to receive the number of
shares of Common Stock that such Holder would have owned or have been entitled
to receive after the occurrence of any of the events described above had such
Warrant been exercised immediately prior to the occurrence of such event- An
adjustment made pursuant to this Section 6(a)(1) shall become effective
immediately after the close of business on the record date in the case of a
dividend or distribution (except as provided in Section 6(e) below) and shall
become effective immediately after the close of business on the effective date
in the case of such subdivision, split or combination, as the case may be.


 
5

--------------------------------------------------------------------------------

 
 
(ii)             Mo adjustment in the Exercise Price shall be required unless
the adjustment would require an increase or decrease of at least 1% in the
Exercise Price then in effect; provided, however, that any adjustments that by
reason of this Section 6(a) are not required to be made shall be carried forward
and taken into account in any subsequent adjustment.  All calculations under
this Section 6(a) shall be made to the nearest cent or nearest 1/100th of a
share.


(iii)            In the event that, at any time as a result of an adjustment
made pursuant to Sections 6(a)(1) and 6(a)(ii) above, the Holder of any Warrant
thereafter surrendered for exercise shall become entitled to receive any shares
of the Company other than shares of the Common Stock, thereafter the number of
such other shares so receivable upon exercise of any such Warrant shall be
subject to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Common Stock
contained in Sections 6(a)(1) and 6(a)(ii) above, and the other provisions of
this Section 6(a) with respect to the Common Stock shall apply on like terms to
any such other shares.


(b)           In case of any reclassification of the Common Stock (other than in
a transaction to which Section 6(a)(1) applies), any consolidation of the
Company with, or merger of the Company into, any other entity, any merger of
another entity into the Company (other than a merger that does not result in any
reclassification, conversion, exchange or cancellation of outstanding shares of
Common Stock of the Company), any sale or transfer of all or substantially all
of the assets of the Company or any compulsory share exchange which does not
result in the cashless exercise or cancellation of this Warrant pursuant to
Section 2(b), pursuant to which share exchange the Common Stock is converted
into other securities, cash or other property, then lawful provision shall be
made as part of the terms of such transaction whereby the Holder of a Warrant
then outstanding shall have the right thereafter, during the period such Warrant
shall be exercisable, to exercise such Warrant only for the kind and amount of
securities, cash and other property receivable upon the reclassification,
consolidation, merger, sale, transfer or share exchange by a holder of the
number of shares of Common Stock of the Company into which a Warrant might have
been able to exercise for immediately prior to the reclassification,
consolidation, merger, sale, transfer or share exchange assuming that such
holder of Common Stock failed to exercise rights of election, if any. as to the
kind or amount of securities, cash or other property receivable upon
consummation of such transaction subject to adjustment as provided in Section
6{a) above following the date of consummation of such transaction. The Company
shall not effect any such reclassification, consolidation, merger, sale,
transfer, share exchange or other disposition unless prior to or simultaneously
with the consummation thereof the successor corporation (if other than the
Company) resulting from such consolidation or merger, or the corporation
purchasing or otherwise acquiring such assets or other appropriate corporation
or entity shall assume, by written instrument executed and delivered to the
Holder, the obligation to deliver to the Holder upon its exercise of the Warrant
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, the Holder may be entitled to purchase and the other obligations
under this Warrant. The provisions of this Section 6(b) shall similarly apply to
successive reclassifications, consolidations, mergers, sales, transfers or share
exchanges.


 
6

--------------------------------------------------------------------------------

 


(c)            If:
 
(i)
the Company shall take any action which would require an adjustment pursuant to
Section 6(a); or



(ii)
the Company shall authorize the granting to the holders of its Common Stock
generally of rights, warrants or options to subscribe for or purchase any shares
of any class or any other rights, warrants or options; or



(iii)
there shall be any reclassification or change of the Common Stock (other than a
subdivision or combination of its outstanding Common Stock or a change in par
value) or any consolidation, merger or statutory share exchange to which the
Company is a party and for which approval of any stockholders of the Company is
required, or the sale or transfer of all or substantially all of the assets of
the Company; or



(iv)
there shall be a voluntary or involuntary dissolution, liquidation or winding up
of the Company;



then, the Company shall cause to be filed with the transfer agent for the
Warrants and shall cause to be mailed to each Holder at such Holder's address as
shown on the books of the transfer agent for the Warrants, as promptly as
possible, but at least 30 days prior to the applicable date hereinafter
specified, a notice stating (A) the date on which a record is to be taken for
the purpose of such dividend, distribution or granting of rights, warrants or
options, or, if a record is not to be taken, the date as of which the holders of
Common Stock of record to be entitled to such dividend, distribution or rights,
warrants or options are to be determined, or (B) the date on which such
reclassification, change, consolidation, merger, statutory share exchange, sale,
transfer, dissolution, liquidation or winding-up is expected to become effective
or occur, and the date as of which it is expected that holders of Common Stock
of record shall be entitled to exchange their shares of Common Stock for
securities or other property deliverable upon such reclassification, change,
consolidation, merger, statutory share exchange, sale, transfer, dissolution,
liquidation or winding up. Failure to give such notice or any defect therein
shall not affect the legality or validity of the proceedings described in this
Section 6(c).


 
7

--------------------------------------------------------------------------------

 


(d)           Whenever an adjustment is made as herein provided, the Company
shall promptly file with the transfer agent for the Warrants a certificate of an
officer of the Company setting forth the adjustment and setting forth a brief
statement of the facts requiring such adjustment and a computation thereof. The
Company shall promptly cause a notice of such adjustment to be mailed to each
Holder.
 
(e)           In any case in which Section 6(a) provides that an adjustment
shall become effective immediately after a record date for an event and the date
fixed for such adjustment pursuant to Section 6(a) occurs after such record date
but before the occurrence of such event the Company may defer until the actual
occurrence of such event (i) issuing to the Holder of any Warrants exercised
after such record date and before the occurrence of such event the additional
shares of Common Stock issuable upon such conversion by reason of the adjustment
required by such event over and above the Common Stock issuable upon such
exercise before giving effect to such adjustment, and (ii) paying to such holder
any amount in cash in lieu of any fraction pursuant to Section 6(g),


(f)            Upon each adjustment of the Exercise Price, this Warrant shall
thereafter evidence the right to purchase, at the adjusted Exercise Price, that
number of shares (calculated to the nearest thousandth) obtained by dividing (i)
the product obtained by multiplying the number of shares purchasable upon
exercise of this Warrant prior to adjustment of the number of shares by the
Exercise Price in effect prior to adjustment of the Exercise Price, by (ii) the
Exercise Price in effect after such adjustment of the Exercise Price,


(g)           The Company shall not be required to issue fractions of shares of
Common Stock or other capital stock of the Company upon the exercise of this
Warrant. If any fraction of a share would be issuable on the exercise of this
Warrant (or specified portions thereof), the Company shall purchase such
fraction for an amount in cash equal to the same fraction of the Current Market
Price of such share of Common Stock on the date of exercise of this Warrant.


(h)           In case the Company shall take any action affecting the Common
Stock, other than actions described in this Section 6, which in the opinion of
the Board of Directors would materially adversely affect the exercise right of
the Holder, the Exercise Price may be adjusted, to the extent permitted by law,
in such manner, if any, and at such time, as the Board of Directors may
determine to be equitable in the circumstances; provided, however, that in no
event shall the Board of Directors he required to take any such action.


 
8

--------------------------------------------------------------------------------

 


7.             Transfer Taxes. The issuance of any shares or other securities
upon the exercise of this Warrant, and the delivery of certificates or other
instruments representing such, shares or other securities, shall be made without
charge to the Holder for any tax or other charge in respect of such issuance.
The Company shall not, however, be required to pay any tax which may be payable
in respect of any transfer involved in the issue and delivery of any certificate
in a name other than that of the Holder and the Company shall not be required to
issue or deliver any such certificate unless and until the person or persons
requesting the issue thereof shall have paid to the Company the amount of such
tax or shall have established to the satisfaction of the Company that such tax
has been paid.


8.             Loss or Mutilation of Warrant Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction, or mutilation of
any Warrant (and upon surrender of any Warrant if mutilated), and upon
reimbursement of the Company's reasonable incidental expenses, the Company shall
execute and deliver to the Holder thereof a new Warrant of like date, tenor, and
denomination.


9.             No Rights as a Stockholder. The Holder of any Warrant shall not
have, solely on account of such status, any rights of a stockholder of the
Company, either at law or in equity, or to any notice of meetings of
stockholders or of any other proceedings of the Company, except as provided in
this Warrant.


10.           Governing Law. This Warrant shall be construed in accordance with
the laws of the State of California applicable to contracts made and performed
within such State, without regard to principles of conflicts of law.


11.           Beneficial Ownership. The Company shall not effect the exercise of
this Warrant by any Holder, and no person who is a holder of this Warrant shall
have the right to exercise this Warrant, to the extent that after giving effect
to such exercise, such person (together with such person's affiliates) would
beneficially own in excess of 10% of the shares of the Common Stock outstanding
immediately after giving effect to such exercise. For purposes of the foregoing
sentence, the aggregate number of shares of Common Stock beneficially owned by
such person and its affiliates shall include, without limitation, the number of
shares of Common Stock issuable upon exercise of this Warrant with respect to
which the determination of such sentence is being made, but shall exclude shares
of Common Stock which would be issuable upon (a) exercise of the remaining,
unexercised portion of this Warrant beneficially owned by such person and its
affiliates, and (b) exercise or conversion of the unexercised or unconverted
portion of any other securities of the Company beneficially owned by such person
and its affiliates (including, without limitation, any debentures, convertible
notes or convertible preferred stock or warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained herein. Except as
set forth in the preceding sentence, for purposes of this Section 11, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended. For purposes of this Warrant, in determining
the number of outstanding shares of Common Stock, a Holder may rely on the
number of outstanding shares of Common Stock as reflected in (i) the Company's
most recent Form 10-Q, Form 10-K or other public filing with the Securities and
Exchange Commission, as the case may be, (ii) a more recent public announcement
by the Company, or (iii) any other notice by the Company or its transfer agent
setting forth the number of shares of Common Stock outstanding. For any reason
at any time, upon the written or oral request of the Holder of this Warrant, the
Company shall within two business days confirm orally and in writing to the
Holder of this Warrant the number of shares of Common Stock then outstanding. In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company
by the Holder of this Warrant and its affiliates since the date as of which such
number of outstanding shares of Common Stock was reported. In effecting the
exercise of this Warrant, the Company shall be entitled to rely on a
representation by the Holder of this Warrant as to the number of shares that it
beneficially owns for purposes of the above 10% limitation calculation.


 
9

--------------------------------------------------------------------------------

 


Dated: January 25, 2005





 
NUTRACEA.
 
a California corporation,
             
By:
/s/ Patricia McPeak
   
Patricia McPeak
   
Chief Executive Officer

 
[Signature Page to Warrant]


 
10

--------------------------------------------------------------------------------

 




FORM OF ASSIGNMENT


(To be executed by the registered holder if such holder desires to transfer the
attached Warrant.)


FOR VALUE RECEIVED._______________________________ hereby sells, assigns, and
transfers unto_________________ a Warrant to purchase ______________ shares of
Common Stock, par value $[0,001] per share, of NUTRACEA. (the "Company"),
together with all right, title, and interest therein, and does hereby
irrevocably constitute and appoint __________________________ attorney to
transfer such Warrant on the books of the Company, with full power of
substitution.



 
Dated:
             
By:
       
Signature





The signature on the foregoing Assignment must correspond to the name as written
upon the face of this Warrant in every particular, without alteration or
enlargement or any change whatsoever.


 
11

--------------------------------------------------------------------------------

 


To:
NutraCea

 
261 Hawks' Flight Court

 
El Dorado Hills. CA 95762

 
Attention: Chief Executive Officer


 


NOTICE OF EXERCISE




The undersigned hereby exercises his or its rights to purchase ______ Warrant
Shares covered by the within Warrant and tenders payment herewith in the amount
of $_________by [tendering cash or delivering a certified check or bank
cashier's check, payable to the order of the Company] [surrendering ______
shares of Common Stock received upon exercise of the attached Warrant, which
shares have a Current Market Price equal to such payment] in accordance with the
terms thereof, and requests that certificates for such securities be issued in
the name of, and delivered to:



     



(Print Name, Address and Social Security or Tax Identification Number)


and, if such number of Warrant Shares shall not be all the Warrant Shares
covered by the within Warrant, that a new Warrant for the balance of the Warrant
Shares covered by the within Warrant be registered in the name of, and delivered
to, the undersigned at the address stated below.



 
Dated:
                     
By:
       
Print Name
                   
Signature
 





Address:
                         

 

--------------------------------------------------------------------------------


 
NTRZ.OB: Historical Prices for NUTRACEA - Yahoo! Finance
Page 1 of 2



Yahoo!   My Yahoo!   Mail



 
Search the Web
 
Search
 




[yahoo.jpg]  
Sign In
New User? Sign Up
  [image1.jpg]  
Finance Home – Help



 
Friday, January 28, 2005, 11:55AM ET - U.S. Markets close in 4 hours and 4
minutes.


To track stocks & more, Register
 
Quotes & Info
 
Enter Symbol(s):
e.g. YHOO, ^ DJI
 
GO
 
Symbol Lookup | Finance Search



 
NutraCea (NTRZ.OB)
At 10:47AM ET: 0.43 ò 0.01 (2,27%)

 



[image2.jpg] [image2.jpg] [image4.jpg] [image5.jpg]
Get Free Streamer
Free Trades
No inactivity Fees!
$8 Trades





Historical Prices
Get Historical Prices for:
 
GO
                ADVERTISEMENT



SET DATE RANGE



                    ●
Daily
Start Date:
 
Jan
 
25
 
2005
 
Eg. Jan 0, 2003
  m
Weekly
End Date:
 
Jan
 
25
 
2005
      m
Monthly
                    m
Dividends Only

 
GET PRICES

 
 

 
first | Prev | Next| Last



 
Date
Open
High
Low
Close
Volume
Adj
Close*
25-Jan-05
0.43
0.43
0.43
0.43
900
0.43

 
* Close price adjusted for dividends and splits.



 
First | Prev | Next | Last



ò Download To Spreadsheet




1 Add to Portfolio % Set Alert * Email to Friend
 
 

--------------------------------------------------------------------------------